DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10, 12, 14-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 8, 10, 12, 14, 15, 17, 18, and 20 use the phrase “optionally”, this phrase renders the claims limitations indefinite, as it is unclear which limitations are required or in which combination they are required.  For examination purposes the phrase optionally will be treated as an “or” statement.  As such only one of the recited features of the claims will be addressed in accordance with the applied prior art.
Claim 16 is rejected due to its dependence upon claim 15.
Claim 14 recites the limitation "the range" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if this is in reference to the state of charge, see line 10.
Claims 7-9 use the phrase “can be”, this phrase is indefinite as it is unclear if the recitations following the phrase are required or not required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,573,319 to Chichester.
Re-claim 1, Chichester discloses in figure 12 a hydraulic system for an electric working vehicle, the hydraulic system comprising: one or more hydraulically actuated devices 26/28/68/218/208; a hydraulic pump 60 supplies hydraulic fluid to the one or more hydraulically actuated devices; the hydraulic pump operates in a low output state (specifically low speed, intermediate speed and high speed, see column 9 Pump Speed Control section) when a flow of hydraulic fluid is not required by the one or more hydraulically actuated devices; and wherein the hydraulic system is configured to use hydraulic fluid supplied by the hydraulic pump in the low output state for one or more auxiliary functions of the hydraulic system.
Re-claim 2, the hydraulic pump 60 operates in a higher output state when a flow of hydraulic fluid is required by one or more of the hydraulically actuated devices (such as an intermediate load operation, see column 10 lines 1-5), the output of the hydraulic pump in the higher output state is the lesser of: the flow rate of hydraulic fluid required by the one or more hydraulically actuated devices; and the maximum output flow rate of the hydraulic pump (such as heavy load operation, see column 9 lines 65-68).
Re-claim 3, one of the actuated devices is a hydraulic power steering device 68.
Re-claim 10, a first set of valves (such as part of unit 64 or 66) comprising one or more directional control valves, the first set of valves directs hydraulic fluid to the one or more hydraulically actuated devices and/or auxiliary functions of the hydraulic system.
Re-claim 17, an electric motor 62 drives the hydraulic pump.
Re-claim 18, the hydraulic pump comprises a first port connected to a hydraulic reservoir 74 and a second port connected to the first set of valves.
Re-claim 19, Chichester discloses an electric working vehicle (a traction motor moves the vehicle), wherein the working vehicle comprises a hydraulic system comprising: one or more hydraulically actuated devices 26/28/68/218/208; a hydraulic pump 60 supplies hydraulic fluid to the one or more hydraulically actuated devices; the hydraulic pump operates in a low output state when a flow of hydraulic fluid is not required by the one or more hydraulically actuated devices (see column 9 and discussion of Pump Speed Control); and wherein the hydraulic system is configured to use hydraulic fluid supplied by the hydraulic pump in the low output state for one or more auxiliary functions of the hydraulic system.
Re-claim 20, Chichester discloses a method of operating a hydraulic system of an electric working vehicle, the method comprising: operating a hydraulic pump 60 of the hydraulic system in a low output state when a flow of hydraulic fluid is not required by one or more hydraulically actuated devices 26/28/68/218/208 of the working vehicle; hydraulic fluid supplied by the hydraulic pump in the low output state for one or more auxiliary functions of the hydraulic system; optionally, (and/or) further comprising operating the hydraulic pump of the hydraulic system in a higher output state when a flow of hydraulic fluid is required by one or more of the hydraulically actuated devices, wherein the output of the hydraulic pump in the higher output state is the lesser of: the flow rate of hydraulic fluid required by the one or more hydraulically actuated devices; and the maximum output flow rate of the hydraulic pump.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chichester in view of EP 1 759 950 A1 to Heusser et al.
Re-claim 4, Chichester fails to teach the pump supplying hydraulic fluid to a hydraulic accumulator.
Heusser et al. teach a work vehicle having a hydraulic system provided with a pump and accumulator.  The accumulator provides a source of pressurized fluid for use in any of a number of hydraulically actuated devices, particularly during periods when the pump is inoperative, thus providing a failsafe source of pressurized fluid (see last paragraph of page 1 to page 2 line 1 of the translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Chichester with a hydraulic accumulator as taught by Heusser et al., so as to provide a source of pressurized fluid even during periods when the pump is not operating.  
Re-claim 5, Chichester teaches a hydraulically released brake 208 (see column 16 lines 58-60).  However, Chichester fails to teach the brake 208 being spring actuated, even though this is common for parking brakes of this type.
Heusser et al. teach a parking brake 2 that is spring actuated and hydraulically released (SAHR).  The spring provides for a positive actuation force.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the parking brake 208 of Chichester with a spring actuating mechanism as taught by Heusser et al., thus ensuring the parking brake would apply a braking force when relieved of its fluid pressure.
Re-claim 6, Heusser et al. further teaches a SAHR valve 14 positioned between the accumulator S and the SAHR brake 2, the valve controls the state of actuation, blocking or the release of fluid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having provided the system of Chichester with the accumulator to have further provided an SAHR valve between the accumulator and the SAHR brake as taught by Heusser et al., thus providing a means of fluid control to the SAHR brake.
Re-claims 7-9, Heusser et al. teach the SAHR valve is actuated via a hand brake lever (via control 14), in case of power failure, and is actuated automatically via a control system (i.e. solenoid operation), as requested by the vehicle operator.  It would have been obvious to one of ordinary skill in the art when having provided the system of Chichester with the SAHR valve as taught by Heusser et al. to have further provided both automatic and hand operation as taught by Heusser et al., thus allowing the vehicle operator the option of automatically operating the valve, or manually operating the valve in case of power failure.   
Re-claim 11, Chichester teaches a second set of valves (as part of unit 66) comprising one or more directional control valves, the second set of valves direct hydraulic fluid towards one or more of the hydraulically actuated devices 26/28/218; a pilot line (such as 306/312) is located between the hydraulic accumulator, as modified by Heusser et al., and the second set of valves, wherein the hydraulic system is configured to selectively alter the pressure in the pilot line in order to permit or inhibit movement of the second set of valves.
Re-claim 12, Chichester teaches as least the second set of valves is configured to direct hydraulic fluid to the one or more working arm actuators (such as lift actuator 26 and tilt actuators 28/28’) in order to control movement of a working arm of the working vehicle.
Re-claim 13, Chichester further teaches a supplementary brake (such as operated by master brake cylinder 212) configured to supplement a braking function of the working vehicle, at least temporarily, wherein pressure in the hydraulic accumulator is used to apply the supplementary brake.  Fluid pressure from either the pump or accumulator (as modified by Heusser et al.) is provided to the master cylinder via lines 227 and 264.
Re-claim 14, Heusser et al. teach as part of a service brake system (figure 4), a supplementary brake valve (one of 24 or 25) controlled by at least a solenoid.  This provides operational control of the valve by a control unit, enhancing a brake operation and response to varying conditions.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided downstream of the master cylinder in Chichester valves that are solenoid operated as taught by Heusser et al., thus improving the service brake operation.
Allowable Subject Matter
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wible, Melocik, Kemshall, and Henninger each teach a pump motor speed control.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
October 19, 2022 
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657